Citation Nr: 0033361	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for heart disease, 
claimed as being proximately due to or the result of 
hypertension and hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.D.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from February 1979 to 
November 1988.  Service personnel records indicated that he 
had prior active service of over one year and nine months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for hypercholesterolemia 
and hypertension, and denied entitlement to service 
connection for heart disease.  The veteran has also appealed 
a rating decision in which the RO awarded a rating of 10 
percent for hiatal hernia with gastroesophageal reflux.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The issues of entitlement to service connection for 
hypertension and heart disease are the subjects of the Remand 
which follows this decision.


FINDINGS OF FACT

1.  The veteran's disability from hiatal hernia with 
gastroesophageal reflux is manifested by daily reflux 
(pyrosis), with less frequent but chronic nausea, vomiting, 
and hematemesis accompanied by epigastric discomfort and 
radiating pain to the left shoulder and arm, with severe 
episodes approximately four times per week, and occasional 
dysphagia, without weight loss, anemia, melena, or severe 
impairment of health.

2.  Service connection for high blood pressure and for 
hypercholesterolemia was denied by final rating decision in 
April 1989.

3.  The veteran has failed to submit new and material 
evidence to reopen the claim for service connection for 
hypercholesterolemia.

4.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for high blood 
pressure.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for hiatal hernia 
with gastroesophageal reflux have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2000).

2.  The rating decision in April 1989 that denied service 
connection for hypercholesterolemia and high blood pressure 
is final.  38 U.S.C.A. §7105 (West 1991)

3.  The veteran has failed to submit new and material 
evidence to reopen the claim for service connection for 
hypercholesterolemia.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

4.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for high blood 
pressure.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); require VA to assist the veteran in the 
development of his claim.  With respect to the claim for an 
increased rating for hiatal hernia with gastroesophageal, the 
Board is satisfied that the necessary development has been 
accomplished and VA has no further duty to assist the veteran 
in developing facts pertinent to this claim.

I.  Increased rating for Hiatal Hernia with Gastroesophageal 
Reflux

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  When utilizing the rating schedules, when an 
unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2000).  Although 
VA must consider the entire record, the most pertinent 
evidence, because of effective date law and regulations, is 
created in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).  Therefore, the Board will first consider the 
history of the disabilities in question.  Then the Board will 
consider the medical evidence developed in recent proximity 
to the claim.

Service medical records show that the veteran had complaints 
of mid epigastric pain in December 1977.  His symptoms were 
diagnosed as gastritis.  Subsequently dated service medical 
records show that the veteran continued to have complaints of 
abdominal pain, nausea, and vomiting which were variously 
diagnosed as gastroenteritis, flu syndrome, and viral 
syndrome.  During emergency care in September 1986, the 
veteran complained of dysphagia lasting two weeks.  An 
examiner noted a diagnosis of rule out esophageal lesion.  
During emergency care in August 1987, the veteran gave a 
history of hiatal hernia.  The reported diagnosis was 
atypical chest pain.  At the time of his medical examination 
for separation from service, the veteran denied a history of 
indigestion, and stomach or intestinal trouble.  An examiner 
reported that the veteran's abdomen and viscera were 
clinically normal.

When the veteran underwent a VA examination in February 1989, 
he gave a history of substernal chest pain lasting two years.  
He told the examiner he was diagnosed with hiatal hernia 
after an upper gastrointestinal (UGI) radiological series.  
His current complaint was of heartburn with spicy food three 
to four times per week.  According to the examiner, a review 
of the veteran's records showed that he had a UGI in 1980 
which showed good esophageal motility with a hiatal hernia, 
without evidence of reflux.  A UGI conducted as part of the 
current examination showed hiatal hernia with 
gastroesophageal reflux disease.  

The veteran was granted entitlement to service connection for 
hiatal hernia with gastroesophageal reflux by the RO's April 
1989 rating decision.  The associated disability was rated 
zero percent disabling, effective from the date of the day 
following the veteran's separation from service.  In a 
February 1999 rating decision, the RO awarded an increased 
rating of 10 percent, effective from the date of receipt of 
the veteran's claim for an increased rating in August 1998.

In rating the veteran's disability from hiatal hernia with 
gastroesophageal reflux, the RO utilized Diagnostic Code 
7346.  Under that diagnostic code, where there are symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia, or other symptoms combinations 
productive of severe impairment of health, a 60 percent 
rating is assigned.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned where there are two 
or more of the symptoms associated with the 30 percent 
rating, although of less severity.

Pursuant to his August 1998 claim for an increased rating, 
the veteran was afforded a VA examination in December 1998.  
The veteran told the examiner that he had been treated while 
in service for symptoms such as anterior chest pain and 
regurgitation after eating fatty foods.  After his separation 
from service he took over-the-counter medication.  His 
current complaints were of fatigue, episodes of dizziness, 
occasional chest pain related to mild exertion.  On 
examination the veteran weighed 227 pounds.  This was his 
maximum weight during the previous year.  His build and state 
of nutrition were normal.  Examination of his abdomen was 
unremarkable.  A UGI series showed a small hiatal hernia with 
gastritis and mild proximal duodenitis.  There were no 
ulcers.  Stool was negative for occult blood.  Serology did 
not indicate anemia.  The pertinent diagnoses were small 
hiatal hernia, gastritis, and mild duodenitis.

Private medical records contained in the claims folder do not 
show treatment for a digestive disorder.

The veteran testified before a Hearing Officer in June 1999 
that he had reflux after drinking liquids.  The reflux caused 
a burning sensation.  He stated that on some occasions, he 
regurgitated everything that he had eaten.  He also reported 
having associated radiating pain down his left arm and 
through his back.  He implied that he had vomited blood.  He 
avoided spicy foods and raw vegetables.  He told the examiner 
he was taking ranitidine for his digestive disorder.

The veteran testified before the undersigned Veterans Law 
Judge in August 2000.  He stated that he had reflux with 
burning pain.  He was taking Gaviscon, Rolaids, and Tums 
without much relief.  He reported having reflux symptoms 
several times per day.  He had associated radiating shoulder 
and left arm pain.  He slept in an elevated position.  He 
avoided eating before going to bed.  He also reported having 
occasional trouble swallowing food.  He reported vomiting 
with blood.  Although he reported some degree of symptoms 
after every meal, the most severe episodes occurred about 
four time per week.

Based on a review of the entire record, the Board finds that 
the veteran's disability from hiatal hernia is manifested by 
daily reflux (pyrosis), with less frequent but chronic 
nausea, vomiting, and hematemesis accompanied by epigastric 
discomfort and radiating pain to the left shoulder and arm, 
with severe episodes approximately four times per week.  He 
also has occasional dysphagia.  The Board concludes that the 
criteria are met for a rating of 30 percent, but no higher, 
under Diagnostic Code 7346.  The Board finds that the 
severity of the overall disability picture does not more 
closely approximates the criteria for the next higher 
schedular rating of 60 percent, as there is no showing of 
material weight loss, anemia, or other symptoms combinations 
productive of severe impairment of health.  38 C.F.R. § 4.7 
(2000).

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect each 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2000).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher schedular rating is 
assignable under Diagnostic Codes 7346, but the record 
reflects that the manifestations which would support a higher 
rating are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected digestive disorder, nor is it shown that 
such disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from the disabilities herein considered are adequately 
compensated by the schedular evaluations as provided by this 
decision.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.

II.  Whether the Claim for Service Connection for 
Hypercholesterolemia is Reopened

Service connection may be granted for a disability (emphasis 
added) resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

The veteran was denied entitlement to service connection for 
high cholesterol by the RO's April 1989 rating decision.  The 
veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The claim can be reopened only with the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

At the time of the April 1989 rating decision which denied 
entitlement to service connection for high cholesterol, the 
evidence in the record consisted of the veteran's service 
medical records and a report of VA medical examination.

Serology conducted during the veteran's active military 
service indicated that he had high levels of cholesterol in 
August 1987.  In October 1988, blood work showed 336 
milligrams of cholesterol per deciliter (mg/dl).  A history 
of hypercholesterolemia was noted in the report of the 
veteran's medical examination for separation from service 
dated in October 1988.  (Hypercholesteremia is an excess of 
cholesterol in the blood.  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994)).  In this case, there is no 
question that in-service laboratory findings showed that the 
veteran had hypercholesterolemia.  A report of VA examination 
in February 1989 showed a diagnosis of hypercholesterolemia 
presently controlled with medication.

In denying entitlement to service connection for high 
cholesterol in April 1989, the RO reasoned that the blood 
anomaly was merely a laboratory finding and did not 
constitute a disability.

The evidence received since the April 1989 rating decision 
which denied entitlement to service connection for high 
cholesterol consists of VA outpatient treatment records, a 
report of a VA examination, a report of a private 
hospitalization, and several statements from a private 
physician who had treated the veteran.  

Serology conducted during the veteran's December 1998 VA 
examination showed elevated blood cholesterol.  The pertinent 
diagnosis was hyperlipidemia.

In a statement dated in March 1999, the veteran's treating 
physician expressed the opinion that the veteran's heart 
disease was "directly related" to his high cholesterol, 
high triglycerides, and high blood pressure.  In a letter 
dated in August 2000, the same physician asserted that it is 
as likely as not that the veteran's heart disease was the 
result of high blood pressure and high cholesterol which was 
noted in his military medical records.

The evidence received since the April 1989 rating decision is 
new in the sense that it had not previously been considered 
by agency decisionmakers.  To some extent, such evidence is 
cumulative and redundant, as it was clear from the medical 
records then associated with the claims file that he had had 
high cholesterol during service  and post service.  

The opinions of the veteran's treating physician are also new 
but the Board does not find them material because they do not 
bear directly and substantially upon the matter under to 
consideration, namely, whether the veteran has disability 
incurred or aggravated in service.  Also, these opinions, by 
themselves or in conection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

These opinions pertain to the relationship between 
hypercholesterolemia and the development of subsequent 
disability.  In no way do they address the question of 
whether hypercholesterolemia, in and of itself, is a 
disability.  In its April 1989 rating decision, the RO 
concluded that hypercholesterolemia was not a disability for 
VA compensation purposes.  The medical opinions in no way 
affect this operative fact.  Accordingly, these opinions, 
while new, are not material, and the claim for service 
connection for hypercholesterolemia is not reopened.

III.  Whether the Claim for Service Connection for 
Hypertension is Reopened

The RO also denied entitlement to service connection for 
hypertension in its April 1989 rating decision.  As the 
veteran did not appeal that decision, it also became final.  
New and material evidence must be submitted to reopen the 
claim. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

Evidence associated with the claims file at the time of the 
April 1989 rating decision included service medical records 
that did not show that the veteran had hypertension.  There 
was, at that time, also no post- service medical evidence of 
hypertension.

The veteran has submitted new and material evidence in the 
form of a physician's statement which suggests that the 
veteran had hypertension while in service and that his 
current disability from heart disease is related to the 
hypertension he incurred in service.  In addition, the 
veteran has testified that he was treated for hypertension 
soon after his separation from service.  Therefore, the Board 
concludes that the claim for service connection for 
hypertension must be reopened.  The merits of the claim will 
be addressed in the remand that follows.



ORDER

An increased rating of 30 percent is granted for hiatal 
hernia with gastroesophageal reflux, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

The claim for service connection for hypercholesteremia is 
not reopened.

The claim for service connection for hypertension is 
reopened.


REMAND 

The veteran's service medical records do not show that he had 
hypertension during his active military service, although he 
exhibited several isolated elevated blood pressure readings.  
Nonetheless, he may be entitled to service connection for 
hypertension if the disorder became manifest to a compensable 
degree within one year of his separation from service, 
38 C.F.R. §§ 3.307, 3.309 (2000), or if there is competent 
evidence providing a nexus between hypertension and service. 

The veteran testified in August 2000 that he sought and 
received treatment for symptoms of chest pain and high 
cholesterol at a VA medical facility within one year of his 
separation from service.  He has submitted a letter from a 
physician who treated him for heart disease in which the 
physician asserted that the veteran's current disability from 
heart disease is related to hypertension and high cholesterol 
which was noted in his military medical records.  To complete 
the record, all VA treatment records should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  Requests should 
be directed to all VAMC's indicated by the veteran including 
the VAMC in Augusta Georgia.  All such requests should be 
documented.

The veteran testified in June 1999 that he had applied for 
disability benefits administered by the Social Security 
Administration.  As the medical records associated with his 
application for such benefits may be probative of the issues 
before the Board, such records should be obtained and 
considered by the RO.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

This matter is remanded for the following action:

1.  The RO should take all necessary 
steps to obtain all the veteran's 
treatment records from all sources 
identified by him, including the VAMC in 
Augusta, Georgia, from December 1988 to 
the present.  The veteran should also be 
contacted and asked if he was treated at 
any other VA or private facility during 
this time period.  If so, all such 
records should be obtained.  All attempts 
to obtain these records should be 
documented.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

3.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for the appropriate VA 
examination to determine the relationship 
between the disability at issue and 
service, whether by incurrence or 
aggravation.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should render an 
opinion on the following questions: (1) 
Is it at least as likely as not that 
hypertension was first manifested during 
the veteran's active military service; 
(2) Is it at least as likely as not that 
hypertension was first manifested within 
his first post-service year; and (3) Is 
it at least as likely as not that the 
veteran's current disability from heart 
disease is proximately due to or the 
result of hypertension?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for hypertension and 
heart disease  pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

